Citation Nr: 0512739	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  02-10 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include lumbosacral arthritis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1982 to February 
1990.  This appeal initially came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which determined that the veteran 
had not submitted new and material evidence to reopen the 
claim.  The Board determined, in a February 2004 decision, 
that new and material evidence had been received, reopened 
the claim, and Remanded the claim of entitlement to service 
connection for a lumbosacral disorder to the RO for 
development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has a lumbosacral disorder which 
resulted directly from the same injury which caused his 
service-connected cervical spine disability or is the 
secondary result of his service-connected cervical spine 
disability.  The Board, in its February 2004 decision, 
directed that the veteran be afforded further VA examination 
and that medical opinion directed toward the veteran's 
contentions be obtained.  Such examination has not been 
conducted.  The Board must again Remand the claim, and again 
direct that VA examination be conducted.  A remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).

The Board's Remand directed that the veteran be afforded an 
opportunity to identify the provider who prescribed a back 
brace, and directed that current VA clinical records be 
obtained.  The VA clinical records associated with the claim 
file do not include records since June 2003, and there is no 
explanation of record as to why no additional VA clinical 
records have been associated with the claims file.  

Any additional actions which are required as a result of 
changes in interpretation of the VCAA or in case law which 
may be issued after the date of this Board decision should be 
undertaken as required on Remand.  See Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following actions:

1.  Advise the veteran that it is his 
responsibility to identify any evidence, 
of any type he wants VA to attempt to 
obtain.  38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  If there are any 
additional documents, reports, or types 
of records which might substantiate his 
claim, he should identify such records.  
In any event, the veteran should be 
specifically asked to provide any 
evidence in his possession or to identify 
any evidence that might be obtained that 
might substantiate his claim on appeal.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The RO should afford the veteran 
another opportunity to submit alternative 
evidence regarding the onset of a 
lumbosacral disorder, including pharmacy 
records, prescription records, records of 
medical expenses, employment clinical 
records or examinations, reports of 
examinations for purposes of education or 
insurance, statements from co-workers, 
friends, or others who may have observed 
relevant symptoms, or any other evidence 
which might substantiate the veteran's 
contentions.  The veteran should also 
identify any other sources of benefits 
for which he may have applied post-
service, including unemployment benefits, 
state disability benefits, or the like, 
to determine if any other medical 
evaluations for benefits purposes may be 
available.

3.  The veteran should be afforded an 
opportunity to submit any addresses he 
may have for post-service employers, 
including addresses from tax records, 
wage statements, or addresses provided at 
the time of applications for disability, 
and the like.  Attempts to contact 
employers at any available addresses 
should be made in order to obtain any 
available clinical records pertaining to 
such employment.  

4.  The veteran should be afforded the 
opportunity to identify any VA facility 
at which he has been treated for a back 
disorder since June 2003, the date of his 
hearing before the Board.  An attempt 
must be made to obtain the veteran's 
current VA clinical records from each 
facility at which he has been treated 
from June 2003 to the present.  
Documentation of the search for current 
VA clinical records should be associated 
with the claims file.  

In addition, the veteran should again be 
offered the opportunity to identify any 
VA facility other than the Lake City, 
Florida VA Medical Center at which he was 
treated proximate to his service 
discharge in February 1990.  

The veteran should be offered the 
opportunity to review the VA clinical 
records received from the Social Security 
Administration to determine if there are 
any additional records which might be 
available.  

5.  The veteran should be afforded the 
opportunity to identify all private (non-
VA) providers or facilities from whom or 
at which he has been treated for a 
cervical or lumbosacral spine disability 
since June 2003.  Clinical records from 
each private provider or treating 
facility from January 2001 to the present 
should be obtained.

6.  The veteran should be afforded VA 
examination as necessary to determine the 
etiology and onset of a lumbosacral 
disorder, if present.  The relevant 
portions of the claims folder, to include 
the service medical records and post-
service VA examinations and post-service 
clinical records related to the back 
should be reviewed by the examiner(s) 
prior to examination(s).  All indicated 
tests and studies should be performed, 
and all pertinent findings should be 
reported in detail.  The examiner(s) 
should assign a diagnosis for any 
lumbosacral disorder present.  The 
examiner(s) should state whether it is at 
least as likely as not (50 percent 
likelihood or greater) that the veteran 
has a current lumbosacral disorder that 
was incurred in, manifested in, or is 
etiologically due to, his service or to 
service-connected cervical spine 
disability.  

7.  After all necessary development 
described above has been conducted, the 
veteran's claim should be readjudicated.  

8.  If the decision remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case, which must contain 
notice of all relevant actions taken on 
that claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The 
veteran and his representative should be 
afforded an appropriate period of time 
for response.  

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


